Citation Nr: 0336212	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-21 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to "Agent Orange" secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of Pittsburgh, 
Pennsylvania.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has PTSD as a result of 
experiences during the Vietnam War.  Although the claims file 
includes diagnoses of PTSD it is clear that the examiners 
have heretofore relied on the veteran's own unverified 
history.  In essence, the disputed matter concerning service 
connection for PTSD relates to the sufficiency of the 
evidence corroborating the occurrence of an adequate 
"stressor" during the veteran's service.  38 C.F.R. 
§ 3.304(f) (2003).  The veteran has only provided vague and 
general information regarding his service events.  
Nevertheless, in an effort assist the veteran in the 
development of his claim, he should be given another 
opportunity to provide more specific information regarding 
the in-service events so that further investigation can be 
made to verify the claimed events. 

Thereafter, a review of the clinical diagnosis of PTSD should 
be undertaken in light of the difficulties encountered in 
confirming a stressor.  The diagnostic conclusions of record 
were based on information received from the veteran himself 
concerning experiences during military service.  The VA is 
not obligated to accept diagnoses based on uncorroborated 
information.  Wilson v. Derwinski, 2 Vet.App. 614 (1992) and 
Wood v. Derwinski, 1 Vet.App. 190 (1991).  Consequently the 
Board finds that, following completion of the additional 
development requested herein, if the RO finds that there is 
credible supporting evidence that a claimed in-service 
stressor actually occurred, the complete record should be 
reviewed by a psychiatrist.  If PTSD is diagnosed, the 
manifestations should be described in detail, the stressor 
should be identified, and the evidence accepted to document 
the stressor should be indicated.

The Board also notes that shortly after filing his claim in 
May 2000, the veteran indicated that he was treated by the VA 
at the Pittsburgh VAMC in Oakland around 1973.  As the 
veteran claims to have been treated at a VA facility, another 
attempt should be made to obtain all available records.  He 
has also received treatment at the Highland Drive Division of 
the Pittsburgh VAMC.

In addition, the veteran maintains that he was exposed to 
Agent Orange during active service in the Republic of 
Vietnam.  

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West); 38 
C.F.R. § 3.309(e) (2003).  The specified diseases which have 
been listed therein include chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non- Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.307(a)(6), 3.309(e) 
(2003).  

A review of the record indicates that the veteran served in 
Vietnam.  It is also noted, however, that the veteran in this 
case has not been diagnosed with any disability for which is 
presumed by regulation to be the result of Agent Orange 
exposure.  The evidence of record does not support a finding 
that the veteran has ever been diagnosed with any one of the 
diseases subject to presumptive service connection, as listed 
in the regulations.  Agent Orange itself is not a disorder 
that warrants presumptive service connection on the basis of 
exposure to Agent Orange during service.  Although the 
veteran may have been exposed to herbicides during his period 
of service in Vietnam, absent a diagnosis of a disease 
enumerated in section 3.309, there can be no valid claim.  
Therefore, while the case is in remand status, the veteran 
should be asked to clarify his claim for service connection 
for disability secondary to Agent Orange. 

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

A review of the record reflects that in January 2002, the RO, 
in an attempt to comply with VCAA, issued the veteran a 
letter informing him of the requirements of VCAA.  However, 
the letter appears to be a general form letter, and not 
specific to the veteran's claim.  Compliance requires that, 
once a "substantially completed claim" has been received, 
that the veteran be notified, via letter, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claims.  
A general form letter, prepared by the RO, not specifically 
addressing the disability or disabilities at issue, is not 
acceptable.  The RO must indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  In Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), the Court concluded 
that "Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary." 

Furthermore, the statement of the case, issued in November 
2002 did not include the laws and regulations addressing 
VCAA, and is therefore defective.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), ( see also Quartuccio, 
supra), they should be given the 
opportunity to respond.

2.  The RO should also request the 
veteran to provide the names and 
addresses of all medical care providers, 
VA or non-VA, who have treated him since 
service discharge in 1969.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  Of particular interest would be 
treatment records from the Oakland VA 
Medical Center in Pittsburgh, 
Pennsylvania about 1973 or 1974.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are also to be 
notified of unsuccessful efforts in this 
regard and afforded an opportunity to 
submit the identified records.

3.  The veteran should be requested to 
provide specific information concerning 
the claimed in-service stressful events 
that led to his PTSD.  Such information 
should include the dates and locations of 
the alleged events, as well as the names 
and units of the individuals involved.  
The veteran is advised that this 
information is vitally necessary, and 
that he must be as specific as possible, 
since without such detailed information, 
an adequate search for verifying 
information can not be conducted.  The 
veteran should also be invited to submit 
statements from former service comrades 
or others that establish the occurrence 
of his claimed in-service stressful 
experiences. 

4.  When the above information has been 
obtained, it should be forwarded to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), if 
appropriate, for verification.  Any 
information obtained is to be associated 
with the claims file.  If the case is not 
referred to USASCRUR, the RO should 
indicate in the record why the case was 
not referred.

5.  The veteran should be afforded a VA 
psychiatric examination, by a 
psychiatrist.  All indicated tests and 
studies, including psychological 
examination/testing, if necessary, are to 
be performed.  Prior to the examination, 
the claims folder must be made available 
to the examiner for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The RO must specify for the examiner the 
stressor(s) that it had determined are 
established by the record and the 
examiner must be instructed that only 
those events which have been verified may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied, 
all in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, of the American 
Psychiatric Association (DSM-IV) as 
required by 38 C.F.R. § 4.130 (2003).  

In rendering a determination as to 
whether the diagnostic criteria for PTSD 
are met, the examiner is instructed that 
only verified combat action (to which a 
claimed in-service stressful experience 
is related) or specifically corroborated 
in-service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

7.  The veteran should be advised to 
clarify his claim for service connection 
for disability secondary to Agent Orange.  
If he wishes to claim service connection 
for disability secondary to herbicide 
exposure, he must identify the disorder 
he contends was a product of herbicide 
exposure.  After any response, the RO 
should take appropriate action.

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted.  If 
the benefits sought on appeal remain 
denied, the RO must furnish the veteran 
an appropriate supplemental statement of 
the case and allow him a reasonable 
period of time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




